Citation Nr: 0423276	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  97-10 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of a 
gunshot wound to the left arm, currently evaluated at 10 
percent.  

2. Entitlement to a disability evaluation in excess of 50 
percent for post traumatic stress disorder. 

3.  Entitlement to a total disability rating for compensation 
based upon individual unemployability due to service-
connected disabilities.   


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active service from January 1968 to October 
1969.

An October 1996 RO rating decision granted service connection 
for residuals of gunshot wound to the left arm, and assigned 
a 10 percent evaluation under Diagnostic Code 5308, effective 
from November 1995.  The veteran appealed this decision to 
the Board of Veterans' Appeals (Board), and in a December 
1998 decision the Board remanded the case to the RO for 
additional development.

A March 2000 RO rating decision denied entitlement to a 
disability evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD) and denied entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  The veteran appealed this decision to the Board.

In a September 2000 decision the Board denied a higher 
evaluation for residuals of gunshot wound to the left arm, 
denied an increased evaluation for PTSD, and denied 
entitlement to a TDIU.

The veteran appealed the September 2000 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In a January 2001 joint motion to 
the Court, the parties requested that the September 2000 
Board decision be vacated and remanded for readjudication due 
to the intervening adoption of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In a 
February 2001 order, the Court granted the parties' motion, 
and the case was thereafter returned to the Board.

In September 2001, the Board remanded the veteran's claims to 
the RO for further development that was completed in October 
2002.

In an August 2003 decision, the Board denied entitlement to a 
disability evaluation in excess of 50 percent for PTSD, 
entitlement to a disability evaluation in excess of 10 
percent for residuals of a gunshot wound to the left hand, 
and entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  

The veteran again appealed the Board's decision to the Court.  
In a February 2004 Order, the Court granted a Joint Motion 
for remand, vacated the August 2003 decision, and remanded 
this matter to the Board for readjudication consistent with 
the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In the Joint Motion for Remand dated February 2004, the 
appellant and VA agreed that the basis for the remand was 
that the Board, in the August 2003 decision, erred in failing 
to ensure the RO's compliance with the Board's September 2001 
remand.  The appellant and VA cited to Stegall v. West, 11 
Vet. App. 268 (1998), in which the Court held that "where the 
remand orders of the Board or this Court are not complied 
with, the Board itself errs in failing to insure compliance."  
Stegall, 11 Vet. App. at 271.  

Review of the September 2001 Board remand indicates that the 
RO was instructed to make an attempt to obtain the veteran's 
medical records dated in 1968 from Walter Reed Medical Center 
and to notify the veteran of any unsuccessful attempts to 
obtain records.  The appellant and VA agreed in the joint 
motion that the RO did not comply with this remand 
instruction, in that the RO did not notify the veteran that 
it did not obtain the veteran's medical records dated in 1968 
from Walter Reed Medical Center.   

The September 2001 remand also directed the RO to afford the 
veteran a VA psychiatric examination.  The record shows that 
a VA examination was conducted in October 2002.  However, the 
appellant and VA agreed in the joint motion that the examiner 
did not comment on whether the veteran exhibited any of the 
symptoms listed in the General Rating Formula for Mental 
Disorders for a 70 percent or 100 percent evaluation.  The 
examiner also did not identify the veteran's employment 
limitations, if any, and the extent thereof, that result from 
the veteran's service-connected disabilities.  The examiner 
also did not provide an opinion as to whether it is at least 
as likely as not that the veteran's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  

Lastly, the appellant and VA agreed in the joint motion that 
the RO did not comply with instruction #5 in the September 
2001, because the examiner who examined the residuals of the 
gunshot wound to the left arm, did not express an opinion as 
to the impact of the residuals of the gunshot wound to the 
left hand on the veteran's ability to maintain gainful 
employment.  The examiner also did not indicate whether the 
gunshot wound to the left arm caused mild, moderate, or 
severe incomplete paralysis of any nerves.  The examiner also 
did not report the nerves that are involved and whether any 
such nerves involve body functions that are completely 
different from those controlled by the service-connected 
muscle.  

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should notify the 
veteran that the veteran's medical 
records from Walter Reed Medical Center 
dated in 1968 were not located and could 
not be found.   

2.  The veteran should be afforded an 
examination to determine the severity of 
his service-connected PTSD.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report. 

The examiner should comment on whether 
the veteran exhibits any of the symptoms 
listed in the General Rating Formula for 
Mental Disorders for a 70 or 100 percent 
evaluation.  

The examiner should specifically indicate 
whether the veteran exhibits the 
following symptoms: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

The examiner should indicate whether the 
PTSD causes occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood or 
total occupational and social impairment. 

The examiner should identify the 
employment limitations, if any, and the 
extent thereof, that result from the 
veteran's service-connected disabilities, 
and provide an opinion as to whether it 
is at least as likely as not that the 
veteran's service-connected disabilities 
render him unable to secure or follow a 
substantially gainful occupation. 

The examiner should also provide a GAF 
score in accordance with DSM-IV.  Any 
discussion should include specific 
findings regarding the veteran's ability 
to function independently, appropriately, 
and effectively in a worklike setting, as 
well as the appropriate period of time 
the veteran would be able to execute 
these actions during an eight-hour 
period, based solely on the limitations 
imposed by his service-connected 
disabilities.

3.  The veteran should be afforded a VA 
neurological and orthopedic examination 
to evaluate the nature and severity of 
the residuals of the gunshot wound to the 
left arm.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

The examiner should report all residual 
disabilities due to the service-connected 
gunshot wound to the left arm, and 
express an opinion as to the impact of 
those residuals on the veteran's ability 
to maintain gainful employment.  The 
examiner should also comment on the 
presence or absence of objective findings 
of muscle injury and indicate if the 
muscle injury is moderate, moderately-
severe, or severe.    

The examiner should report whether the 
gunshot wound to the left arm causes 
complete paralysis or mild, moderate, or 
severe incomplete paralysis of any 
nerves.  The examiner should identify the 
nerves that are involved, and indicate 
whether any such nerves involve body 
functions that are completely different 
from those controlled by the service-
connected muscle injury. 

4.  Then the RO should readjudicate the 
issues of entitlement to a disability 
evaluation in excess of 50 percent for 
PTSD; entitlement to a disability 
evaluation in excess of 10 percent for 
residuals of gunshot wound to the left 
arm; and entitlement to a total rating 
based upon individual unemployability due 
to service-connected disabilities.  If 
all the desired benefits are not granted, 
an appropriate supplemental statement of 
the case should be furnished to the 
appellant and his representative.  The 
case should then be returned to the Board 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




